321 F.2d 533
Ples Elworth RUSSELL, Appellant,v.UNITED STATES of America, Appellee.
No. 18568.
United States Court of Appeals Ninth Circuit.
July 10, 1963.

Ples Elworth Russell, in pro. per.
Francis C. Whelan, U.S. Atty., Thomas R. Sheridan, Russell R. Hermann, Asst. U.S. Attorneys, Los Angeles, Cal., for appellee.
Before CHAMBERS, BARNES and JERTBERG, Circuit Judges.
PER CURIAM.


1
Because of the broad allegations of knowing use of perjured testimony at his (Russell's) trial, it is our judgment that the district court's order denying relief must be reversed, and it is so ordered.


2
The government should be directed to respond to appellant's petition.  Obviously appellant can be required to particularize his claim.  Perhaps a deposition taken of appellant would show more clearly whether a hearing need be held, or, if held, whether there is any need for Russell's presence.


3
The remand is without limitation as to scope.